Citation Nr: 1410123	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left ankle and foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1981 and from April 1982 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

An addendum opinion is needed as the July 2011 examiner gave an opinion without discussing the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA treatment records from September 2010 mention the Veteran seeing a private podiatrist.  Records of this treatment are not in the claims folder.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(a)-(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's left ankle and foot.

2. Ask the Veteran to authorize VA to obtain records of his treatment by the private podiatrist reported in 2010; take the necessary steps to obtain the records.  Tell the Veteran that he can obtain and submit the records himself.

3. After completing the above, forward the claims file to the July 2011 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's left foot and ankle disability.  The examiner should provide answers to the following:

a. Are the Veteran's current left foot and ankle disabilities, including pes planus, related to his injury in service?

Assume he did not have pes planus upon entry into service.  The opinion should consider and address the Veteran's reports of continuous pain since service and his frequent complaints of pain and numbness in VA treatment records.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

The examiner must provide reasons for each opinion.  If the requested opinion cannot be provided without resort to speculation, court cases require that the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

